PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Wolfe et al.
Application No. 16/531,874
Filed: August 5, 2019
Attorney Docket No.: Y6880-00005
For: HEATED ATHLETIC STICK SHAFT
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of
37 CFR 1.113 to the Final Office action of June 29, 2020. The proposed reply required for
consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 
37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b). See MPEP 711.03(c)(III)(A)(2). No extension of time pursuant to the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the date of abandonment of this application is September 30, 2020. A Notice of Abandonment was mailed May 5, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, including a Terminal Disclaimer to Obviate a Double Patenting Rejection over a “Prior” Patent and the requisite $170.00 fee (approved on August 27, 2020), (2) the petition fee of $2100.00, (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3711 for appropriate action in the normal course of business on the reply received May 28, 2021.




Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions